OPINION OF THE COURT. It appears that the respondent, Archibald Fletcher, was, on the 19th day of February, 1838, lawfully bound out by his father as an apprentice to the petitioner, William Easby; the said Archibald being then 19 years and 11 months of age; - and that by the terms of said indenture, the time which he had to serve expired the 18th day of January, 1840; and that during the said time which he had 'to serve as aforesaid, he absconded from his said master, and absented himself from the service of his said master from the 26th day of March, to the 22d day of May, 1839, and from the 27th day of August, 1839, to the 18th day of January, 1840, making in all 150 working days. The court, therefore, on this 27th day of April, 1841, upon the petition of the said William Easby, and upon the appearance of the said Archibald Fletcher, and upon full hearing of the parties by their counsel, doth award and order that the said Archibald Fletcher make compensation to the said William Easby, for his loss of the services of the said Archibald Fletcher, by serving him, the said William Easby, as an apprentice, for the term of one hundred and fifty working days, commencing on the 3d day of May next. And in case the said Archibald Fletcher should refuse to obey this order, the said William Easby will have leave to apply to this court for an attachment of contempt or other process to enforce the same, for which purpose this cause will be continued from term to term until the further order of the court